Citation Nr: 0716161	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  01-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1980 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2002, the Board denied service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2005 Order, the Court 
vacated the Board decision and remanded the issue back to the 
Board for further action.

In July 2006, the Board remanded the case to have the RO 
review the claims file and ensure that all notification and 
development action required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) were fully complied with and satisfied.  
Specifically, an up-to-date letter providing the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
and subsequent legislation and Court decisions was to be sent 
to the veteran.  Also, she was to be asked to provide any 
evidence in her possession that pertained to the claim.  The 
requisite notice was sent to the veteran in August 2006.  A 
response is not of record.  In as much as the remand action 
required by the Court and the Board has been completed, the 
Board proceeds with its review of the appeal.  

The veteran had a Board hearing, in January 2002, before a 
Veterans Law Judge who is no longer with the Board.  In 
January 2006, she was notified of her right to have a hearing 
before a currently sitting Veterans Law Judge.  She was 
notified of her hearing options.  In her response, she 
acknowledged the hearing options but did not choose any of 
them.  Consequently, another hearing has not been scheduled.  
The transcript of the January 2002 Board hearing is in 
evidence, as is the transcript of the May 2001 RO hearing.  

This decision is limited to the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The other relief sought by the veteran is not 
within the jurisdiction of this Board.  


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service or 
until many years thereafter, and any current psychiatric 
disorder is not shown to be related to service or to an 
incident of service origin.  

2.  An immature personality was assessed in service, and 
borderline and histrionic personality disorders were 
diagnosed on a VA psychiatric examination in June 2001.  

3.  It is not shown that the veteran has PTSD or that the 
stressful incident upon which the claimed post-traumatic 
stress disorder is based actually occurred.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by the veteran's peacetime service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

2.  There is no legal entitlement to service connection for a 
personality disorder on a direct incurrence basis.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 4.9, 4.127 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Order of the Court and the Remand of this 
Board, in correspondence dated in August 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in her 
possession that pertained to her claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in November 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision.  

Because service connection is denied for a psychiatric 
disorder, including PTSD, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice required in that case was sent to the veteran in 
November 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical, personnel, and investigative 
records have been associated with the claims file.  All 
identified and available treatment records referable to this 
issue have been secured.  The veteran has been medically 
evaluated in conjunction with her claim, and all required 
medical opinions have been sought.  

Service Connection

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD, which she contends, was initially 
manifested in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2006).  The notice required by this section was sent to the 
veteran in April 1999.  


Discussion of Evidence

The veteran had numerous medical contacts for treatment of 
various physical problems during her active service.  
However, there is no record of a psychiatric complaint, 
finding, or diagnosis, including PTSD, during service.  The 
report of her February 1982 separation examination shows that 
her psychiatric status was normal.  

A Naval Investigative Service (NIS) report was made during 
service.  The December 1980 NIS report shows that the veteran 
was interviewed the previous month regarding an incident.  
The report states that the investigation was initiated based 
on the veteran's spontaneous declaration that she was 
pregnant as a result of being raped and that she desired a 
federally funded abortion.  The veteran indicated that the 
rape occurred about two and a half months previously.  The 
report further indicates that a confidential source had said 
that when she was informed that she was pregnant, the veteran 
did not claim that she had been raped until she was advised 
by medical personnel that the Federal government did not fund 
abortions except in cases of substantiated rape.  The 
confidential source reported that the veteran had furnished 
several conflicting accounts of the alleged rape and did not 
appear to desire to identify her alleged assailant.  Her 
statement to NIS, which is an attachment to the report, 
indicates that she was motivated to appear for the interview 
because she was pregnant and desired an abortion.  She 
claimed that her pregnancy was a direct result of rape.  Her 
account to NIS indicated that she was escorted by a 
Panamanian national to an unspecified location within Panama 
City, which he described to her as a restaurant.  After 
entering the structure, however, they entered a room with a 
bed, at which time he removed her clothing and raped her 
before she could effectively resist.  She stated that she 
resisted through emphatic declarations of "No!", which her 
assailant ignored.  She said that she suffered no injuries as 
a result of the assault.  She reported that after she 
dressed, her alleged assailant transported her to the 
vicinity of her barracks.  She stated that she was extremely 
confused and distraught as a result of the attack and that 
she began watching television with a male enlisted barracks 
occupant in an effort to relax.  According to the veteran, 
her male host made advances toward her that she initially 
repulsed.  However, she eventually relented and engaged in 
voluntary sexual intercourse with this individual.  She said 
that she was uncertain as to whether she was impregnated by 
her alleged assailant or by her male barracks host.  The 
report states that when asked by NIS about the identity of 
her Panamanian attacker, the veteran consistently refused to 
provide "any substantive identification information" 
regarding the alleged assailant, a person whom she felt 
possessed some demonstrable affection for her.  She did not 
desire that he become involved in an investigative process 
and did not desire to initiate a criminal complaint.  She 
indicated that she had solicited the interview with NIS in 
order to acquire advice with respect to her situation.  

The veteran's service personnel records show consistently 
inadequate performance during her tour in Panama.  There was 
no specific point at which her performance deteriorated.  She 
was counseled repeatedly and exhibited emotional responses to 
the counseling, but never indicated that she was having 
trouble dealing with psychiatric problems or the stresses of 
an assault.  The discharge certificate indicates that the 
veteran was released from active service because she was a 
burden due to substandard performance or inability to adapt 
to military service.  

Following service, over 12 years passed before the veteran 
had any mental health contacts.  The earliest evidence of a 
chronic psychiatric disorder is dated in February 1995, when 
the veteran was diagnosed with generalized anxiety disorder 
by P. M., M.D., a private psychiatrist.  Dr. P. M. noted that 
the veteran reported being raped some years earlier but never 
told anybody, he also noted that she was then "invested" in 
thinking that she had attention deficit disorder.  Possible 
attention deficit disorder was also diagnosed on Axis I.  
However, the doctor did not attribute any current psychiatric 
disorder to service or even to the claimed rape, nor did he 
note when the alleged rape had occurred.  

The veteran was referred for psychological testing in March 
1995.  The psychological testing did not suggest a diagnosis 
and did not confirm the presence of attention deficit 
disorder.  The clinical psychologist who administered the 
tests noted that the veteran was quite tangential and at 
times was given to a flight of ideas.  Her affect was 
unstable, and her insight was poor.  

It appears that the veteran initially sought VA psychiatric 
treatment in 1998.  When seen at the VA mental health intake 
unit, in September 1998, she reported that she had been 
sexually assaulted by an officer in 1980 and then was raped 
soon thereafter by another man.  She indicated that she had 
not received any psychiatric treatment until seen by VA.  The 
Axis I diagnosis was PTSD with depression.  A diagnosis of 
PTSD was continued in a November 1998 VA clinical note.  In 
January 1999, it was noted that the veteran was depressed and 
preoccupied with her service experiences.  When seen by VA in 
April 1999, the assessment was depression and agitation with 
apparent PTSD.  

In May 2001, the veteran testified at a hearing at the RO.  
She provided details of the claimed assaults and described 
her subsequent symptoms.  

A VA psychiatric examination was conducted in June 2001.  The 
examiner reviewed the veteran's claims folder, including her 
medical records, hearing transcript and NIS report.  The 
examiner noted the record strongly suggested that the veteran 
had pervasive and ingrained problems, which were related to 
personality factors rather than to any "uncontrollable 
events" that may have occurred in her life.  The examiner 
wrote that her personality problems began in her teenage 
years and that by the time she was an adult, they were 
pervasive and ingrained.  The examiner was of the opinion 
that the symptoms of anxiety and depression mentioned by the 
veteran were vague and that there was no concrete evidence of 
the frequency, severity, and duration of the symptoms.  
Although the examiner indicated that her anxiety and 
depressive complaints arose out of her unstable personality 
structure and her reaction to perceived injustices, the 
examiner did not diagnose any chronic psychiatric disorder on 
Axis I because it was felt that she was a "difficult 
historian" and that an accurate Axis I diagnosis was 
therefore impossible to render.  The examiner was thus of the 
opinion, based on a review of the record, that the veteran 
had two personality disorders, borderline and histrionic 
personality disorders, which were diagnosed on Axis II.  The 
presence of PTSD was not confirmed, which was consistent with 
the examiner's finding that the veteran was an unreliable 
historian with rapidly shifting emotions.

In January 2002, the veteran appeared before a Veterans Law 
Judge and gave sworn testimony of stressors during service 
and her psychiatric symptomatology.  

Discussion

The Board initially notes that the only disorders diagnosed 
on the most recent examination were personality disorders.  
Service connection cannot be granted for personality 
disorders because they are not disabilities resulting from 
disease or injury.  38 C.F.R. §§ 3.303, 4.9. 4.127 (2006); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Consequently service connection for the veteran's personality 
disorders must be denied as a matter of law.  

Service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred.  The 
Board finds no credible supporting evidence.  The NIS report 
indicates that the veteran reported the incident only because 
she was seeking abortion funds.  The report indicates that 
the veteran was not considered to be a credible witness and 
the investigation was cancelled.  Factors against credibility 
were a confidential witness who expressed the opinion that 
the veteran had concocted the story to qualify for federal 
abortion funds and the veteran's refusal to identify her 
alleged attacker.  The Board finds that this report, made a 
few months after the alleged stressor, is highly probative 
and provides a preponderance of evidence that the claimed 
personal assault did not happen.  The Board notes that there 
is no other supporting evidence for a personal assault, even 
though such evidence was specifically requested by the RO in 
April 1999.  Notably, the service personnel records do not 
show a significant change in the veteran's performance, which 
was consistently inadequate.  Moreover, she has not 
identified any witnesses, now or at the time of the NIS 
investigation.  Additionally, the veteran's versions of the 
stressors have varied significantly, adding other attackers 
at various times.  Despite her sworn testimony, the Board 
finds that the most probative evidence establishes by a 
preponderance of evidence that the claimed stressor did not 
occur.  

The diagnosis of PTSD is supported by VA clinical notes from 
September 1998 to April 1999.  That diagnosis is flawed 
because it was apparently based on acceptance of the 
veteran's claimed but unsubstantiated stressors.  Further, 
when that diagnosis was made, in September 1998, the report 
contained minimal information.  The veteran was found to have 
a depressed mood and some crying.  That would be consistent 
with the depression finally diagnosed in April 1999.  Other 
findings in September 1998 were normal.  The 1998/1999 
diagnosis is outweighed by other medical evidence.  

First, the veteran had a thorough work-up in 1995, complete 
with psychologic testing.  The private psychiatrist was told 
about the rape, but he did not diagnose PTSD.  Rather, he 
diagnosed a generalized anxiety disorder, which he did not 
relate to service.  The psychologist could not diagnose any 
disability from his test results.  

Second, for the most recent examination, in June 2001, the 
report shows a thorough examination did not disclose PTSD or 
any other acquired psychiatric disability.  Rather, it 
documented the presence of personality disorders.  

The Board finds that the detailed work-ups in 1995 and 2001 
outweigh the poorly supported assessments of 1998 and 1999, 
and establish by a preponderance of evidence that the veteran 
does not have PTSD, or any other acquired psychiatric 
disability as the result of an incident in service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


